Title: To John Adams from Joseph Whipple, 16 July 1798
From: Whipple, Joseph
To: Adams, John



Sir
Portsmouth New Hamp. July 16th 1798

I received notice by the last mail from the Secretary of the Treasury that you had considered it expedient to remove me from my office of Collector of the District of Portsmouth.—Early impressed with an Idea of your Candour & Justice & concious that I have meritted no mark of resentment or disgrace from the Executive I conceivd it to be my duty to address you on this occasion and to declare to you that whatever representations may have been made against me & which have caused this severe measure are utterly false, not having found after a critical examination of my conduct as an officer or as an individual the smallest cause for it—
My not having signed the address of the Town of Portsmouth to the President or the appearance of the slanderous publications in some of the Boston Papers could not I conceivd have made any impression on you—It was my opinion that a public officer being bound by the duties & ties of his office & his oath to support the Government it was improper he should in that mode Address the President—The Slanderous publications in the papers was an insult which I conceived meritted no reply, as such slander was continually poured from every press without regard to truth—or to station or character—
Whatever could have produced this measure proceeded from the Malice of a few enemies which my official duties had created and to which the nature of my office was exposed—Such persons have caused those publications to be made and have taken other means to prejudice the public mind against me and seizing the Occasion of my not signing the address have probably represented me to the executive as an opposer to the government—But sensible of their falshood & concious of my own rectitude I did not consider such slander worthy of notice.—
My official transactions I will submit to the officers of the Treasury under whom they have been conducted.—
My country cannot charge me with a Single Instance of improper conduct toward the government, or a disrespectful expression against the executive—My attachment to you Sir from an early period has been unvaried, I have vindicated you on all occasions, knowing your Zeal for the honor of your country & being early impressed in your favor by an attachment & friendship of a brother who was very dear to me.—
It would be a particular Satisfaction to me to know what are the complaints against me & from whence that I may be enabled to prove their fallacy,—Have I not a claim Sir to this from my uniform exertions for my countrys interest in & out of Office & from the friendship & attachment to you of a brother whose sentiments were yours & which I respected & revered.—
The emoluments of Office I do not Value—but a stampe of Opprobium is distressing & when unmeritted & from the hand of one for whom I have entertained sentiments of esteem & friendship the distress is encreased beyond description—
With these Sentiments Sir I cannot but feel most Sensibly the effects of that undeserved displeasure which has been exercised towards me, founded on false representations & Malice of enemies created by my attachment to you, to the laws & to the duties of my office and it is with a hope of convincing you of these facts and that I have ever been from the commencment of the American Revolution perfectly your friend that I now address you.
I have the honor to be with sentiments of / respect & esteem / Sir / Your most obedt. & huml Servt.

Joseph Whipple